Case 2:12-cv-00701-KJM-EFB Document 6 Filed 09/09/20 Page 1 of 17




                                                                                             FILED
                              UNITED STATES JUDICIAL PANEL                                  Sep 09, 2020
                                           on                                            CLERK, U.S. DISTRICT COURT

                               MULTIDISTRICT LITIGATION                                EASTERN DISTRICT OF CALIFORNIA




IN RE: BOSTON SCIENTIFIC CORP. PELVIC
REPAIR SYSTEM PRODUCTS LIABILITY
LITIGATION                                                                               MDL No. 2326



                                  (SEE ATTACHED SCHEDULE)


                               CONDITIONAL REMAND ORDER


The transferee court in this litigation has advised the Panel that coordinated or consolidated pretrial
proceedings in the action(s) on this conditional remand order have been completed and that remand
to the transferor court(s), as provided in 28 U.S.C. § 1407(a), is appropriate.
IT IS THEREFORE ORDERED that the action(s) on this conditional remand order be remanded to
its/their respective transferor court(s).

IT IS ALSO ORDERED that, pursuant to Rule 10.2 of the Rules of Procedure of the United States
Judicial Panel on Multidistrict Litigation, the transmittal of this order to the transferee clerk for
filing shall be stayed 7 days from the date of this order. If any party files a notice of opposition with
the Clerk of the Panel within this 7íday period, the stay will be continued until further order of the
Panel. This order does not become effective until it is filed in the office of the Clerk for the United
States District Court for the Southern District of West Virginia.
IT IS FURTHER ORDERED that, pursuant to Rule 10.4(a), the parties shall furnish the Clerk for
the Southern District of West Virginia with a stipulation or designation of the contents of the record
to be remanded.



                                                       FOR THE PANEL:

               Sep 01, 2020
                                                       John W. Nichols
                                                       Clerk of the Panel
Case 2:12-cv-00701-KJM-EFB Document 6 Filed 09/09/20 Page 2 of 17




IN RE: BOSTON SCIENTIFIC CORP. PELVIC
REPAIR SYSTEM PRODUCTS LIABILITY
LITIGATION                                                               MDL No. 2326



                            SCHEDULE FOR CRO


   TRANSFEREE          TRANSFEROR
 DIST DIV. C.A.NO.   DIST DIV. C.A.NO.   CASE CAPTION
 WVS 2 14í17998      ARW 5 14í05090      Cline et al v. Boston Scientific Corporation
 WVS 2 12í01006      CAE 2 12í00701      Rosas v. Boston Scientific Corporation
 WVS 2 15í02094      LAE 2 15í00431      Richard v. Boston Scientific Corporation
 WVS 2 12í05179      MSS 4 12í00136      Henry v. Boston Scientific et al
 WVS 2 18í00297      TNW 1 18í02054      Rogers v. Boston Scientific Corporation et al
  Case 2:12-cv-00701-KJM-EFB Document 6 Filed 09/09/20 Page 3 of 17




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


IN RE:      BOSTON SCIENTIFIC CORP.,
            PELVIC REPAIR SYSTEM
            PRODUCTS LIABILITY LITIGATION                           MDL No. 2326


THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBIT A


                        ORDER AND SUGGESTION OF REMAND

         Pursuant to 28 U.S.C. § 1407 and the Rules for Multidistrict Litigation promulgated

thereunder, specifically Rule 10.1(b), the court suggests that the cases on Exhibit A be remanded

to the United States District Courts from which they came, as identified on Exhibit A. The cases

were transferred by the Judicial Panel on Multidistrict Litigation (“JPML”) and are related to MDL

2326 (“BSC MDL”), 2:12-md-2326, one of seven MDLs assigned to me by the JPML. The seven

MDLs combined totaled over 100,000 cases since inception.


         Of the approximately 26,085 cases originally filed in or transferred to the BSC MDL, 158

remain. Of the remaining 158 cases, 5 are listed on Exhibit A and are ready to be remanded to the

jurisdictions from which they came. In particular, the time to conduct discovery is complete in the

cases on Exhibit A, and the parties have had time to file dispositive and Daubert motions,

responses and replies. For the convenience of the parties and in order to promote the final

resolution of these cases, it appears to the court that the cases would be more expeditiously

concluded in the venues from which they arise. Upon remand, I urge the receiving court to

immediately set these cases for trial without reopening discovery. Further discovery will only
    Case 2:12-cv-00701-KJM-EFB Document 6 Filed 09/09/20 Page 4 of 17





                                              
result in unjust delay. Extensive development of these cases over a period of years has made

such further action completely unnecessary.


       On or before August 28, 2020 (7 days from the date of this order), the parties are

ORDERED to confer and to file in their individual case, all documents from the main MDL that

the parties jointly deem relevant to constitute an appropriate record for the receiving court to

consider. When filing the documents from the main MDL, the parties are directed to use the

CM/ECF event entitled “Designation of Record for MDL Transfers” (available under Civil > Other

Filings > Other Documents). When completing the event, the “Main Document” should be the list

of joint designations from the main MDL, and the “Attachments” should be each individual

document on the joint designation list with the “Description” being the ECF number and a brief

description of the document (i.e. ECF 96 – Defendant’s Motion for Summary Judgment).


       The court ORDERS that upon receipt and filing of an order to remand from the Clerk of

the JPML (hereinafter the “Transfer Date”), the Clerk of this court, pursuant to 28 U.S.C. § 1407,

shall remand the cases to the jurisdictions identified on Exhibit A. If the cases remain pending on

the Transfer Date, they must be remanded, and the parties shall bear the consequences in the

receiving court of any failure to prepare an appropriate record as directed in this order. The parties

and the receiving court are advised that all Pretrial Orders entered in this matter are available for

review on the court’s website at www.wvsd.uscourts.gov/MDL/boston/orders.html, and the master

docket sheet can be found on this court’s CM/ECF at 2:12-md-2326. Finally, the court advises the

parties that while the docket of these individual cases will be remanded to the receiving court, it

is the parties’ responsibility to follow the receiving court’s procedure for identifying any individual

motions that remain pending and in need of ruling.

                                                  2

  Case 2:12-cv-00701-KJM-EFB Document 6 Filed 09/09/20 Page 5 of 17




       On the Transfer Date, the Clerk is hereby DIRECTED to use the appropriate function in

CM/ECF to extract the cases on Exhibit A and remand them to the jurisdictions identified on

Exhibit A. After remand of the cases, the Clerk is DIRECTED to formally dismiss the cases and

strike them from the docket of this court.


       The court further DIRECTS that a copy of this Order and Suggestion of Remand and

Exhibit A be filed in the cases on Exhibit A and sent to the Clerk of the MDL Panel and counsel

of record or any unrepresented party.


                                             ENTER: August 21, 2020




                                               3
     Case 2:12-cv-00701-KJM-EFB Document 6 Filed 09/09/20 Page 6 of 17




                                          EXHIBIT A
                                           Remands



    Civil Action    Case Style                                      Venue
1   2:12-cv-01006   Rosas v. Boston Scientific Corporation          Eastern District of California
2   2:12-cv-05179   Henry v. Boston Scientific et al                Southern District of Mississippi
3   2:14-cv-17998   Cline et al v. Boston Scientific Corporation    Western District of Arkansas
4   2:15-cv-02094   Richard v. Boston Scientific Corporation        Eastern District of Louisiana
5   2:18-cv-00297   Rogers v. Boston Scientific Corporation et al   Western District of Tennessee
               Case 2:12-cv-00701-KJM-EFB Document 6 Filed 09/09/20 Page 7 of 17
Tina Smith

From:                JPMLCMECF@jpml.uscourts.gov
Sent:                Tuesday, September 1, 2020 8:23 AM
To:                  JPMLCMDECF
Subject:             Activity in Case MDL No. 2326 IN RE: Boston Scientific Corp. Pelvic Repair System Products Liability
                     Litigation CRO Final Minute Order (Clerks)

Categories:          Order for Docketing


This is an automatic e‐mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e‐mail because
the mail box is unattended.

                                                      United States

                                 United States Judicial Panel on Multidistrict Litigation

Notice of Electronic Filing

The following transaction was entered on 9/1/2020 at 8:22 AM EDT and filed on 9/1/2020
Case Name:          IN RE: Boston Scientific Corp. Pelvic Repair System Products Liability Litigation
Case Number:        MDL No. 2326
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on 9/1/20.
Please see pleading (17 in ARW/5:14-cv-05090, 5 in CAE/2:12-cv-00701, 8 in LAE/2:15-cv-
00431, [2802] in MDL No. 2326, 5 in MSS/4:12-cv-00136, 8 in TNW/1:18-cv-02054).

A copy of the transferee court's Suggestion of Remand from the transferee court is attached
to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on Multidistrict
Litigation, transmittal of the order has been stayed 7 days to give any party an opportunity to
oppose the remand. The 7-day period has now elapsed, no opposition was received, and the
order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of such
pretrial proceedings to the district from which it was transferred. Parties are to furnish S.D.
West Virginia with a stipulation or designation of the contents of the record to be remanded
and all necessary copies of any pleading or other matter filed to comply with the remand
order.

Signed by Clerk of the Panel John W. Nichols on 9/1/2020.

                                                             1
           Case 2:12-cv-00701-KJM-EFB Document 6 Filed 09/09/20 Page 8 of 17
     Associated Cases: MDL No. 2326, ARW/5:14-cv-05090, CAE/2:12-cv-00701, LAE/2:15-
                 cv-00431, MSS/4:12-cv-00136, TNW/1:18-cv-02054 (CMD)

Case Name:       Rogers v. Boston Scientific Corporation et al
Case Number:     TNW/1:18‐cv‐02054
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on 9/1/20.
Please see pleading (17 in ARW/5:14-cv-05090, 5 in CAE/2:12-cv-00701, 8 in LAE/2:15-cv-
00431, [2802] in MDL No. 2326, 5 in MSS/4:12-cv-00136, 8 in TNW/1:18-cv-02054).

A copy of the transferee court's Suggestion of Remand from the transferee court is attached
to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on Multidistrict
Litigation, transmittal of the order has been stayed 7 days to give any party an opportunity to
oppose the remand. The 7-day period has now elapsed, no opposition was received, and the
order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of such
pretrial proceedings to the district from which it was transferred. Parties are to furnish S.D.
West Virginia with a stipulation or designation of the contents of the record to be remanded
and all necessary copies of any pleading or other matter filed to comply with the remand
order.

Signed by Clerk of the Panel John W. Nichols on 9/1/2020.

Associated Cases: MDL No. 2326, ARW/5:14-cv-05090, CAE/2:12-cv-00701, LAE/2:15-cv-00431,
MSS/4:12-cv-00136, TNW/1:18-cv-02054 (CMD)

Case Name:       Richard v. Boston Scientific Corporation
Case Number:     LAE/2:15‐cv‐00431
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on 9/1/20.
Please see pleading (17 in ARW/5:14-cv-05090, 5 in CAE/2:12-cv-00701, 8 in LAE/2:15-cv-
00431, [2802] in MDL No. 2326, 5 in MSS/4:12-cv-00136, 8 in TNW/1:18-cv-02054).

A copy of the transferee court's Suggestion of Remand from the transferee court is attached
to the Conditional Remand Order.

                                                         2
              Case 2:12-cv-00701-KJM-EFB Document 6 Filed 09/09/20 Page 9 of 17
As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on Multidistrict
Litigation, transmittal of the order has been stayed 7 days to give any party an opportunity to
oppose the remand. The 7-day period has now elapsed, no opposition was received, and the
order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of such
pretrial proceedings to the district from which it was transferred. Parties are to furnish S.D.
West Virginia with a stipulation or designation of the contents of the record to be remanded
and all necessary copies of any pleading or other matter filed to comply with the remand
order.

Signed by Clerk of the Panel John W. Nichols on 9/1/2020.

Associated Cases: MDL No. 2326, ARW/5:14-cv-05090, CAE/2:12-cv-00701, LAE/2:15-cv-00431,
MSS/4:12-cv-00136, TNW/1:18-cv-02054 (CMD)

Case Name:       Henry v. Boston Scientific et al
Case Number:     MSS/4:12‐cv‐00136
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on 9/1/20.
Please see pleading (17 in ARW/5:14-cv-05090, 5 in CAE/2:12-cv-00701, 8 in LAE/2:15-cv-
00431, [2802] in MDL No. 2326, 5 in MSS/4:12-cv-00136, 8 in TNW/1:18-cv-02054).

A copy of the transferee court's Suggestion of Remand from the transferee court is attached
to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on Multidistrict
Litigation, transmittal of the order has been stayed 7 days to give any party an opportunity to
oppose the remand. The 7-day period has now elapsed, no opposition was received, and the
order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of such
pretrial proceedings to the district from which it was transferred. Parties are to furnish S.D.
West Virginia with a stipulation or designation of the contents of the record to be remanded
and all necessary copies of any pleading or other matter filed to comply with the remand
order.

Signed by Clerk of the Panel John W. Nichols on 9/1/2020.

Associated Cases: MDL No. 2326, ARW/5:14-cv-05090, CAE/2:12-cv-00701, LAE/2:15-cv-00431,
MSS/4:12-cv-00136, TNW/1:18-cv-02054 (CMD)

Case Name:         Cline et al v. Boston Scientific Corporation

                                                            3
               Case 2:12-cv-00701-KJM-EFB Document 6 Filed 09/09/20 Page 10 of 17
Case Number:     ARW/5:14‐cv‐05090
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on 9/1/20.
Please see pleading (17 in ARW/5:14-cv-05090, 5 in CAE/2:12-cv-00701, 8 in LAE/2:15-cv-
00431, [2802] in MDL No. 2326, 5 in MSS/4:12-cv-00136, 8 in TNW/1:18-cv-02054).

A copy of the transferee court's Suggestion of Remand from the transferee court is attached
to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on Multidistrict
Litigation, transmittal of the order has been stayed 7 days to give any party an opportunity to
oppose the remand. The 7-day period has now elapsed, no opposition was received, and the
order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of such
pretrial proceedings to the district from which it was transferred. Parties are to furnish S.D.
West Virginia with a stipulation or designation of the contents of the record to be remanded
and all necessary copies of any pleading or other matter filed to comply with the remand
order.

Signed by Clerk of the Panel John W. Nichols on 9/1/2020.

Associated Cases: MDL No. 2326, ARW/5:14-cv-05090, CAE/2:12-cv-00701, LAE/2:15-cv-00431,
MSS/4:12-cv-00136, TNW/1:18-cv-02054 (CMD)

Case Name:       Rosas v. Boston Scientific Corporation
Case Number:     CAE/2:12‐cv‐00701
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on 9/1/20.
Please see pleading (17 in ARW/5:14-cv-05090, 5 in CAE/2:12-cv-00701, 8 in LAE/2:15-cv-
00431, [2802] in MDL No. 2326, 5 in MSS/4:12-cv-00136, 8 in TNW/1:18-cv-02054).

A copy of the transferee court's Suggestion of Remand from the transferee court is attached
to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on Multidistrict
Litigation, transmittal of the order has been stayed 7 days to give any party an opportunity to
oppose the remand. The 7-day period has now elapsed, no opposition was received, and the
order is directed to you for filing.
                                                          4
            Case 2:12-cv-00701-KJM-EFB Document 6 Filed 09/09/20 Page 11 of 17
The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of such
pretrial proceedings to the district from which it was transferred. Parties are to furnish S.D.
West Virginia with a stipulation or designation of the contents of the record to be remanded
and all necessary copies of any pleading or other matter filed to comply with the remand
order.

Signed by Clerk of the Panel John W. Nichols on 9/1/2020.

Associated Cases: MDL No. 2326, ARW/5:14-cv-05090, CAE/2:12-cv-00701, LAE/2:15-cv-00431,
MSS/4:12-cv-00136, TNW/1:18-cv-02054 (CMD)

No public notice (electronic or otherwise) sent because the entry is private




                                                           5
               Case 2:12-cv-00701-KJM-EFB Document 6 Filed 09/09/20 Page 12 of 17
Tina Smith

From:                JPMLCMECF@jpml.uscourts.gov
Sent:                Tuesday, September 1, 2020 8:21 AM
To:                  JPMLCMDECF
Subject:             Activity in Case MDL No. 2326 IN RE: Boston Scientific Corp. Pelvic Repair System Products Liability
                     Litigation


This is an automatic e‐mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e‐mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

                                                       United States

                                 United States Judicial Panel on Multidistrict Litigation

Notice of Electronic Filing

The following transaction was entered on 9/1/2020 at 8:20 AM EDT and filed on 9/1/2020
Case Name:          IN RE: Boston Scientific Corp. Pelvic Repair System Products Liability Litigation
Case Number:        MDL No. 2326
Filer:
Document Number: 2802

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (15 in ARW/5:14-cv-05090, 3 in
CAE/2:12-cv-00701, 6 in LAE/2:15-cv-00431, [2800] in MDL No. 2326, 3 in MSS/4:12-cv-00136, 6
in TNW/1:18-cv-02054) ) - 5 action(s) - Inasmuch as no objection is pending at this time, the
stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 9/1/2020.

(Attachments: # (1) Suggestion of Remand)

Associated Cases: MDL No. 2326, ARW/5:14-cv-05090, CAE/2:12-cv-00701, LAE/2:15-cv-00431,
MSS/4:12-cv-00136, TNW/1:18-cv-02054 (CMD)

Case Name:       Rogers v. Boston Scientific Corporation et al
Case Number:     TNW/1:18‐cv‐02054
Filer:
Document Number: 8

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (15 in ARW/5:14-cv-05090, 3 in

                                                             1
             Case 2:12-cv-00701-KJM-EFB Document 6 Filed 09/09/20 Page 13 of 17
CAE/2:12-cv-00701, 6 in LAE/2:15-cv-00431, [2800] in MDL No. 2326, 3 in MSS/4:12-cv-00136, 6
in TNW/1:18-cv-02054) ) - 5 action(s) - Inasmuch as no objection is pending at this time, the
stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 9/1/2020.

(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2326, ARW/5:14-cv-05090, CAE/2:12-cv-00701, LAE/2:15-cv-00431,
MSS/4:12-cv-00136, TNW/1:18-cv-02054 (CMD)

Case Name:       Richard v. Boston Scientific Corporation
Case Number:     LAE/2:15‐cv‐00431
Filer:
Document Number: 8

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (15 in ARW/5:14-cv-05090, 3 in
CAE/2:12-cv-00701, 6 in LAE/2:15-cv-00431, [2800] in MDL No. 2326, 3 in MSS/4:12-cv-00136, 6
in TNW/1:18-cv-02054) ) - 5 action(s) - Inasmuch as no objection is pending at this time, the
stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 9/1/2020.

(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2326, ARW/5:14-cv-05090, CAE/2:12-cv-00701, LAE/2:15-cv-00431,
MSS/4:12-cv-00136, TNW/1:18-cv-02054 (CMD)

Case Name:       Henry v. Boston Scientific et al
Case Number:     MSS/4:12‐cv‐00136
Filer:
Document Number: 5

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (15 in ARW/5:14-cv-05090, 3 in
CAE/2:12-cv-00701, 6 in LAE/2:15-cv-00431, [2800] in MDL No. 2326, 3 in MSS/4:12-cv-00136, 6
in TNW/1:18-cv-02054) ) - 5 action(s) - Inasmuch as no objection is pending at this time, the
stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 9/1/2020.

(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2326, ARW/5:14-cv-05090, CAE/2:12-cv-00701, LAE/2:15-cv-00431,
MSS/4:12-cv-00136, TNW/1:18-cv-02054 (CMD)

Case Name:         Cline et al v. Boston Scientific Corporation
Case Number:       ARW/5:14‐cv‐05090
Filer:
                                                            2
                   Case 2:12-cv-00701-KJM-EFB Document 6 Filed 09/09/20 Page 14 of 17
Document Number: 17

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (15 in ARW/5:14-cv-05090, 3 in
CAE/2:12-cv-00701, 6 in LAE/2:15-cv-00431, [2800] in MDL No. 2326, 3 in MSS/4:12-cv-00136, 6
in TNW/1:18-cv-02054) ) - 5 action(s) - Inasmuch as no objection is pending at this time, the
stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 9/1/2020.

(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2326, ARW/5:14-cv-05090, CAE/2:12-cv-00701, LAE/2:15-cv-00431,
MSS/4:12-cv-00136, TNW/1:18-cv-02054 (CMD)

Case Name:       Rosas v. Boston Scientific Corporation
Case Number:     CAE/2:12‐cv‐00701
Filer:
Document Number: 5

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (15 in ARW/5:14-cv-05090, 3 in
CAE/2:12-cv-00701, 6 in LAE/2:15-cv-00431, [2800] in MDL No. 2326, 3 in MSS/4:12-cv-00136, 6
in TNW/1:18-cv-02054) ) - 5 action(s) - Inasmuch as no objection is pending at this time, the
stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 9/1/2020.

(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2326, ARW/5:14-cv-05090, CAE/2:12-cv-00701, LAE/2:15-cv-00431,
MSS/4:12-cv-00136, TNW/1:18-cv-02054 (CMD)


MDL No. 2326 Notice has been electronically mailed to:

Carl N Frankovitch       carln@facslaw.com

Michael J. Farrell      mjf@farrell3.com

Michael Bonasso         mbonasso@fsblaw.com, etaylor@fsblaw.com, mdl@fsblaw.com, nthompson@fsblaw.com

Harry F Bell, Jr      hfbell@belllaw.com

DAVID B. THOMAS          dthomas@tcspllc.com, rdavis@tcspllc.com

Paul T. Farrell, Jr    paul@farrell.law, lora@farrell.law

Marc E. Williams        marc.williams@nelsonmullins.com

MDL No. 2326 Notice will not be electronically mailed to:
                                                            3
               Case 2:12-cv-00701-KJM-EFB Document 6 Filed 09/09/20 Page 15 of 17
TNW/1:18‐cv‐02054 Notice has been electronically mailed to:

Jon A. Strongman jstrongman@shb.com, Records‐BSC‐Mesh‐WSSUploads@shb.com, abyard@shb.com,
reickbush@shb.com

Michael A. Tanenbaum        mtanenbaum@tktrial.com

Isaac T. Conner      iconner@mansonjohnsonlaw.com

James H. Keale       jkeale@tktrial.com

TNW/1:18‐cv‐02054 Notice will not be electronically mailed to:

LAE/2:15‐cv‐00431 Notice has been electronically mailed to:

Michael Bonasso       mbonasso@fsblaw.com, etaylor@fsblaw.com, mdl@fsblaw.com, nthompson@fsblaw.com

Jon A. Strongman jstrongman@shb.com, Records‐BSC‐Mesh‐WSSUploads@shb.com, abyard@shb.com,
reickbush@shb.com

Eric M. Anielak      eanielak@shb.com

Charles Marshall Thomas       charlie@huberslack.com

Michael A. Tanenbaum        mtanenbaum@tktrial.com

James H. Keale       jkeale@tktrial.com

Brian Patrick Marcelle     bmarcelle@huberslack.com, brian@huberthomaslaw.com

LAE/2:15‐cv‐00431 Notice will not be electronically mailed to:

MSS/4:12‐cv‐00136 Notice has been electronically mailed to:

Richard B. North, Jr richard.north@nelsonmullins.com, Andrew.Rosenzweig@nelsonmullins.com,
maria.turner@nelsonmullins.com, mark.nash@nelsonmullins.com, miche.boles@nelsonmullins.com

Christy D. Jones christy.jones@butlersnow.com, MDL200MotionFilings@butlersnow.com, MOMullan@RIKER.com,
ashley.lampkin@butlersnow.com, brandy.pitts@butlersnow.com, catherine.mason@butlersnow.com,
ecf.notices@butlersnow.com, kcrawford@riker.com, mkabbash@riker.com

Neville H. Boschert     nboschert@joneswalker.com

Matthew D. Keenan        mkeenan@shb.com

Barbara R. Binis     bbinis@reedsmith.com, kmccloskey@reedsmith.com

Shane F Langston       shane@langstonlawyers.com

Michael J. Farrell    mjf@farrell3.com


                                                           4
                 Case 2:12-cv-00701-KJM-EFB Document 6 Filed 09/09/20 Page 16 of 17
Michael Bonasso       mbonasso@fsblaw.com, etaylor@fsblaw.com, mdl@fsblaw.com, nthompson@fsblaw.com

William M. Gage william.gage@butlersnow.com, ashley.lampkin@butlersnow.com, brenda.jones@butlersnow.com,
brian.jackson@butlersnow.com, catherine.mason@butlersnow.com, david.johnson@butlersnow.com,
diane.wigley@butlersnow.com, ecf.notices@butlersnow.com, jackie.johnson@butlersnow.com

Erik W. Legg      EWL@farrell3.com

DAVID B. THOMAS         dthomas@tcspllc.com, rdavis@tcspllc.com

Jon A. Strongman jstrongman@shb.com, Records‐BSC‐Mesh‐WSSUploads@shb.com, abyard@shb.com,
reickbush@shb.com

Rebecca McRae Langston        rebecca@langstonlawyers.com

Jason L. Nabors      jason@naborslawfirm.com, jason@langstonlawyers.com

Philip J. Combs      pcombs@tcspllc.com

Marc E. Williams      marc.williams@nelsonmullins.com

Bryan T. Pratt     bpratt@shb.com, bsmith@shb.com

Kari L. Sutherland     kari.sutherland@butlersnow.com

Susan M. Robinson       srobinson@tcspllc.com

James H. Keale       jkeale@tktrial.com

Robert Thomas Adams         rtadams@shb.com, janderson@shb.com

MSS/4:12‐cv‐00136 Notice will not be electronically mailed to:

ARW/5:14‐cv‐05090 Notice has been electronically mailed to:

Kevin A. Crass     crass@fridayfirm.com

Michael Bonasso       mbonasso@fsblaw.com, etaylor@fsblaw.com, mdl@fsblaw.com, nthompson@fsblaw.com

Jon A. Strongman jstrongman@shb.com, Records‐BSC‐Mesh‐WSSUploads@shb.com, abyard@shb.com,
reickbush@shb.com

Michael A. Tanenbaum        mtanenbaum@tktrial.com

Stephen Lance Cox       lcox@coxfirm.com, chaddmason@aol.com, stephanie@coxfirm.com

G. Chadd Mason        chaddmason@aol.com

Aimee Wagstaff        aimee.wagstaff@andruswagstaff.com

James H. Keale       jkeale@tktrial.com


                                                            5
                Case 2:12-cv-00701-KJM-EFB Document 6 Filed 09/09/20 Page 17 of 17
ARW/5:14‐cv‐05090 Notice will not be electronically mailed to:

CAE/2:12‐cv‐00701 Notice has been electronically mailed to:

Christy D. Jones christy.jones@butlersnow.com, MDL200MotionFilings@butlersnow.com, MOMullan@RIKER.com,
ashley.lampkin@butlersnow.com, brandy.pitts@butlersnow.com, catherine.mason@butlersnow.com,
ecf.notices@butlersnow.com, kcrawford@riker.com, mkabbash@riker.com

William M. Gage william.gage@butlersnow.com, ashley.lampkin@butlersnow.com, brenda.jones@butlersnow.com,
brian.jackson@butlersnow.com, catherine.mason@butlersnow.com, david.johnson@butlersnow.com,
diane.wigley@butlersnow.com, ecf.notices@butlersnow.com, jackie.johnson@butlersnow.com

Eric H. Gibbs     ehg@classlawgroup.com, 9141823420@filings.docketbird.com, ecf@classlawgroup.com

DAVID B. THOMAS         dthomas@tcspllc.com, rdavis@tcspllc.com

Jon A. Strongman jstrongman@shb.com, Records‐BSC‐Mesh‐WSSUploads@shb.com, abyard@shb.com,
reickbush@shb.com

Philip J. Combs      pcombs@tcspllc.com

Geoffrey A Munroe       gam@classlawgroup.com

Kari L. Sutherland     kari.sutherland@butlersnow.com

Susan M. Robinson       srobinson@tcspllc.com

Caroline Dye Walker      caroline.walker@butlersnow.com

CAE/2:12‐cv‐00701 Notice will not be electronically mailed to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP JPMLStamp_ID=1090522767 [Date=9/1/2020] [FileNumber=1010767‐0]
[6cdb11d5aab4f6f35f48d273a2c12025a2803945accbee3143339da104c05a2176445
841654f8dfab7334b4f766cec2b56d33366f74ba01afdcb5078d93dbedc]]
Document description: Suggestion of Remand
Original filename:n/a
Electronic document Stamp:
[STAMP JPMLStamp_ID=1090522767 [Date=9/1/2020] [FileNumber=1010767‐1]
[ae734a09d1cf0eb4d8462df7946dbb4509f4ff71f633b7ab37fe96bba85c27bb9e96b
3dab313dd3e84fed3d69b87fc0db987a3bf766f10692e46efaef7d318a6]]




                                                           6
